Citation Nr: 0514232	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00 21-303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a cyst of 
the left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1995 through June 
1999.



The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, in November 1999.  This decision established 
service connection for left testicle varicocele, evaluated as 
zero percent disabling (noncompensable) effective June 20, 
1999.

The record reflects that the veteran's Notice of Disagreement 
also addressed the denial of service connection for his right 
knee condition.  However, in a September 2000 rating 
decision, the RO granted service connection for this 
disorder.  Therefore, this issue has been resolved and is not 
on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  

Finally, in his substantive appeal (VA Form 9), the veteran 
requested a Travel Board hearing.  This hearing was scheduled 
in December 2004; however, the veteran did not report for the 
hearing.  Thus, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran has a left testicular cyst. 

3.  The competent medical evidence does not show any 
distinctive periods where the veteran's left testicular cyst 
was manifest with symptoms of voiding or renal dysfunction.




CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected left testicular cyst are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.31, 4.115(b), 
Diagnostic Code 7529 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In this case, the RO provided the requisite notice by a 
February 2002 letter.  This letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in that pertains to the claim.

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in February 2002, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in March 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was re-adjudicated, and two 
supplemental statements of the case were provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and a statement of the case and 
supplemental statements of the case.  These documents served 
notice to the veteran of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the November 2002 supplemental statement of the case 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159 (2004) and applicable schedular ratings.  
Thus, the duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and a VA examination 
report.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159 (2004).  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


Factual Background

Service medical records reveal that the veteran's first left-
testicular problems began around April 1999, two months 
before he was discharged.  The veteran reported for a medical 
examination in May 1999, complaining of a possible hernia.  
The veteran reported that he had pain in his testicle for 
about a month, as though there was pressure being put on it.  
The veteran noted a fluid filled area on the left testicle 
and said that after he was seen on ship he began feeling 
pain, which started as throbbing and progressed to shooting.  
The veteran described his pain by stating, "pain is '4-5 on 
a scale of 1-10'."  The physician noted the veteran's pain 
had waned on the day of examination.  The veteran told the 
physician that there was a dark discoloration on the superior 
aspect of the testicle, and this was confirmed by the 
physician's observations of ecchymosis on the superior aspect 
of the left testicle.  The physician also noted a tense 
fluctuant mass within the testicle.  The veteran recalled a 
slight hernia at age 13 and denied any history of sexually 
transmitted diseases.  The physician found no hernia present 
and instructed the veteran to refrain from physical activity 
and return in one week.  During a discharge examination later 
that same month, a varicocele was observed.  

In August 1999, shortly after leaving service, the veteran 
failed to report for a VA examination.

Service connection was established for a left testicular 
varicocele by the November 1999 rating decision.  A non-
compensable rating was assigned, effective June 20, 1999.  

The veteran appealed the November 1999 rating decision, 
contending that a higher initial rating was warranted.  The 
veteran asserted in his notice of disagreement that this 
disability and his knee condition rendered him in constant 
pain.  

At an April 2000 VA examination, the veteran reported that he 
was diagnosed with left testicular varicocele in April 1999.  
He then reported that he noticed some discomfort in the left 
testicle and feeling of swollenness.  Upon examination, a 
"likely varicocele" with mild tenderness was noted in the 
left testicle.  The physician ordered an ultrasound for 
further evaluation.  A subsequent addendum notes the 
testicles are normal except for a small 1cm cyst in the head 
of the left epididymis.  This addendum also mentions that 
there is no evidence of a varicocele.  

In his August 2003 VA Form 9, the veteran asserted, in part, 
that his condition "is causing me constant pain."  The 
veteran stated that he is unable to meet his job requirements 
because of the constant pain caused by his testicle and his 
orthopedic problems.  


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2004); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2004); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2004); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which is the 
circumstance of the instant case.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The veteran is seeking an increased disability rating for his 
service-connected testicular cyst, which is currently 
evaluated as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7529 (benign neoplasms of the genitourinary 
system).  He essentially contends that the cyst is more 
severe than is contemplated by the currently assigned rating.  

Under Diagnostic Code 7529, benign neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115b.  

Where a veteran suffers from renal dysfunction with albumin 
and casts with history of acute nephritis; or, hypertension 
non-compensable under Diagnostic Code 7101, a zero percent 
rating will be assigned.  Renal dysfunction with constant 
albumin or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 will be 
rated 30 percent.  Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 will be rated 60 percent.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion will be rated 80 percent.  
Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular will be rated 100 percent.  38 C.F.R. 
§ 4.115a.

Where a veteran suffers from voiding dysfunction with urine 
leakage or incontinence that requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent evaluation is assigned.  A 40 percent 
evaluation is warranted when voiding dysfunction requires the 
wearing of absorbent materials which must be changed more 
than 2 to 4 times per day.  Id.

For voiding dysfunction manifested by urinary frequency, a 20 
percent evaluation is warranted for urinary frequency with 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent evaluation is warranted for urinary frequency with 
daytime voiding less than one hour, or; awakening to void 5 
or more times per night.  Id. 

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation. Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Due to the location of the cyst, the Board has also 
considered the potential applicability of an analogous rating 
under Diagnostic Code 7525.  Under that Code, chronic 
epididymo-orchitis is rated as urinary tract infection.  
Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 
20 percent evaluation is warranted for urinary tract 
infection with recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management.  
38 C.F.R. §§ 4.115a.

The Board has reviewed the evidence of record and for reasons 
explained below finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
compensable rating.

The competent medical evidence in the claims file reveals no 
findings of renal dysfunction, urinary frequency, 
incontinence, or urinary obstruction.  Thus, none of the 
criteria under renal or voiding dysfunction have been met.  
Likewise, the evidence fails to show urinary tract infection 
symptoms, nor does it show that he requires any medication, 
hospitalization or intermittent intensive management for his 
condition. 

The objective medical evidence of record consists of the 
veteran's service medical records showing the veteran's 
complaints of pain in the left testicle in May 1999, which at 
that time was diagnosed as a rule/out hydrocele.  At the 
separation examination, a left varicocele was diagnosed, 
although the examiner indicated that there was no pain.  On 
the April 2000 VA examination, the veteran had mild 
tenderness in the left testicle.  Upon ultrasound, a small 1 
cm cyst was noted in the head of the left epididymis, but no 
varicocele was found on ultrasound.  

Thus, the cyst and the veteran's complaint of tenderness in 
the testicle are the only symptomatology noted.  Although the 
veteran contends he suffers from constant pain in the 
testicle, such is not confirmed by the veteran's separation 
examination or the VA examination.  

In this regard, the Board notes that the RO scheduled the 
veteran for VA examinations in May 2002 and April 2004.  
However, he failed to report for both examinations.  The 
veteran was notified of his failures to report and the impact 
on his claim in the November 2002 and April 2004 supplemental 
statements of the case.  In addition, the veteran was asked 
to advise VA in March 2004 if he had received treatment for 
his condition since his claim was last evaluated.  He did not 
respond.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's testicular cyst warrants an increased rating, and 
finds that the current non-compensable rating most closely 
approximates the level of symptomatology shown by the 
competent medical evidence.  The veteran's claim of 
entitlement to an increased initial rating for his left 
testicular cyst is accordingly denied.

In making this determination, the Board took into 
consideration the applicability of "staged" ratings pursuant 
to Fenderson, supra, but the competent medical evidence 
showed no distinctive periods where the veteran satisfied the 
criteria for a compensable rating under the pertinent rating 
criteria.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected testicular cyst 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the veteran reported 
that his testicular pain, as well as his orthopedic 
conditions, caused him to lose his job as a fire fighter.  
However, there is no competent medical evidence indicating 
that the objective symptomatology of the testicular cyst, 
described as tenderness on VA examination, results in marked 
interference with employment.  Moreover, the evidence does 
not establish that the veteran has required hospitalization 
for his testicular cyst.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial compensable rating for a left 
testicular cyst is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


